      Case 4:18-cr-00225-DPM Document 75 Filed 07/31/20 Page 1 of 6



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                      No. 4:18-cr-225-DPM-1

MELISSA BROCK                                              DEFENDANT

                                ORDER
     1. On 23 June 2020, Melissa Brock appeared before the Court to
enter a plea of guilty to Count Two of the Indictment. In that count, the
United States alleges that Brock "did knowingly and intentionally, by
use of a trick, scheme, and device, conceal a material fact within the
jurisdiction of a department or agency of the United States" in violation
of 18 U.S.C. § 1001(a)(1).     Doc. 15 at 2.      More specifically, the
Government alleges that Brock violated the law when she "concealed
from the United States Marshals Service that David Counts helped
Brian Freeman evade law enforcement[.]" Ibid.
     After the United States' proffer, it was unclear to the Court
whether Brock had a duty to disclose the facts at issue. The Court
remained uncertain after a colloquy with Brock. The Court therefore
deferred accepting Brock's plea and asked the parties to brief the
question. The Court has benefited from those briefs. Doc. 73 & 74. The
Court concludes, though, that the record made at the June 23rd hearing
doesn't provide a sufficient factual basis for Brock's proposed plea.
       Case 4:18-cr-00225-DPM Document 75 Filed 07/31/20 Page 2 of 6



     2. Brock can be guilty of concealing material facts only if she had
a duty to disclose those facts. United States v. Larson, 796 F.2d 244,
246-47 (8th Cir. 1986). In locating a duty, courts look for "specific
requirements for disclosure of specific information." United States v.
Safavian, 528 F.3d 957, 964 (D.C. Cir. 2008). The due process required
by the Fifth Amendment requires fair notice of what acts and omissions
are criminal. Ibid. Courts therefore look to statutes, regulations, and
government forms to determine whether there's a duty to disclose and,
if so, what its contours are. United States v. Kingston, 971 F.2d 481, 489
(10th Cir. 1992); see also, e.g., Larson, 796 F.2d at 246 (currency reporting
statute and regulations); United States v. Bowser, 2020 WL 3525746, at *5
(D.C. Cir. 30 June 2020) (Office of Congressional Ethics form); United
States v. Mubayyid, 658 F.3d 35, 70 (1st Cir. 2011) (IRS form); United
States v. Moore, 446 F.3d 671, 678 (7th Cir. 2006) (HUD regulations);
United States v. Calhoon, 97 F.3d 518, 528-29 (11th Cir. 1996) (Medicare
regulations).
     Here, the lawyers point to no statute, regulation, government
form, or other specific source for Brock's alleged duty to disclose what
she knew about David Counts. Instead, they argue that once Brock
began speaking with the United States Marshals, she had a duty to give
them all the relevant information she knew- even if not directly asked.
They support this        argument with       United    States   v.   Cisneros,
26 F. Supp. 2d 24 (D.D.C. 1998). There, a cabinet nominee omitted

                                    -2-
      Case 4:18-cr-00225-DPM Document 75 Filed 07/31/20 Page 3 of 6



material information in responding to FBI questioning during his
background check As the United States Court of Appeals for the D.C.
Circuit later observed, however, Cisneros is distinguishable because the
FBI' s questions were "rooted in a government form that the defendant
had filled out." Safavian, 528 F.3d at 965 n.7. Indeed, the Court of
Appeals explicitly rejected the theory that "once one begins speaking .
. . in response to questioning, one must disclose all relevant facts."
528 F.3d at 965.
     The United States presses that the Marshals told Brock that "lying
to them constituted a federal offense" and gave Brock Miranda
warnings at the start of the second interview. Doc. 73 at 2 & 4. But
neither of those admonitions would have notified Brock that she could
be prosecuted not only for what she said, but also for what she didn't
say. If this kind of warning triggered a duty to either remain silent or
disclose everything, it would likely surprise many lawyers, who
"commonly advise their clients to answer questions truthfully but not
to volunteer information." Safavian, 528 F .3d at 965. This obligation
would require interviewees to anticipate where questioning might lead
before it began.   And given the number of interviews federal law
enforcement agents conduct each year, it would open a broad new front
for§ 1001 concealment prosecutions.




                                   -3-
       Case 4:18-cr-00225-DPM Document 75 Filed 07/31/20 Page 4 of 6



     The Court is not persuaded. The current record doesn't show that
Brock had a legal duty to disclose what she knew to the Marshals. The
Court therefore can't accept the proposed plea.
     3. The Court's research has raised another concern: the statute's
"trick, scheme, or device" element. 18 U.S.C. § 1001(a)(l); EIGHTH
CIRCUIT MODEL CRIMINAL INSTRUCTION 6.18.1001A. Not every failure
to disclose involves a trick, scheme, or device. The Supreme Court gave
a helpful example in United States v. Woodward, a case about currency
reporting:
     A traveler who enters the country and passes through
     Customs prepared to answer questions truthfully, but is
     never asked whether he is carrying over $5,000 in currency,
     might nonetheless be subject to conviction under [the
     currency reporting statute] for willfully transporting money
     without filing the required currency report. However,
     because he did not conceal a material fact by means of a
     "trick, scheme, or device," (and did not make any false
     statement) his conduct would not fall within 18 U.S.C.
     § 1001.

469 U.S. 105, 108 & n.5 (1985). This statute contemplates something
more than mere nondisclosure. Indeed, if nondisclosure alone were
sufficient, then the trick, scheme, or device element would be
superfluous. United States v. London, 550 F.2d 206, 212 (5th Cir. 1977),
overruled on other grounds by United States v. Rodriguez-Rios, 14 F.3d 1040
(5th Cir. 1994).


                                   -4-
       Case 4:18-cr-00225-DPM Document 75 Filed 07/31/20 Page 5 of 6



     It's not clear what course of action the parties believe amounts to
a trick, scheme, or device in Brock's case. If the parties pursue another
plea hearing, the Court requests them to give attention to the factual
basis for that element, too.
     4. The United States advances another theory for accepting
Brock's plea: she violated the statute when the Marshals asked her if
she had "any more information" about Freeman's whereabouts. On the
current record, the Court can't accept the plea on this basis either. First,
the details were fuzzy- Brock said she didn't remember what
questions the Marshals asked, but that they "probably" asked her if she
had any more information about Freeman's whereabouts.              Second,
Brock crawfished a bit, noting that she "didn't know exactly where
[Freeman] was" at that time. Doc. 71 at 24. Third, it's still unclear what
facts would prove up the "trick, scheme, or device" element. Last, if
the Marshals asked whether Brock had more information, if Brock said
"no," and if that response was false, then those facts may well support
a false statement conviction under§ 1001(a)(2). Brogan v. United States,
522 U.S. 398, 400-01 (1998). But that's not the crime charged in Count
Two of the Indictment.
      Brock's lawyer also proposes an alternative, suggesting that the
Court could take testimony from the Marshals to shore up the factual
basis. The Court declines this invitation. If the parties still want to



                                    -5-
      Case 4:18-cr-00225-DPM Document 75 Filed 07/31/20 Page 6 of 6



pursue a plea, then the more efficient course is for them to nail down
exactly what happened and stipulate to the facts.


                                *     *    *
     The record made thus far doesn't provide a sufficient factual basis
for a conviction for concealment by trick, scheme, or device. The Court
therefore declines to accept Brock's proposed plea.
      So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge




                                     -6-
